DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s argument is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed.  
Claims 1-28; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  a comparator configured to receive a first threshold voltage and the second terminal voltage and to generate a comparison signal based at least in part on the first threshold voltage and the second terminal voltage; and a switch configured to receive the first terminal voltage and the comparison signal, the switch being further configured to be closed to allow a current to flow out of the second terminal through the switch if the comparison signal is at a first logic level; wherein the comparator is further configured to: receive a first reference voltage as the first threshold voltage if the first terminal voltage is smaller than a second threshold voltage; and receive a second reference voltage as the first threshold voltage if the first terminal voltage is larger than the second threshold voltage; 

Claim 8: the switch being further configured to output a first reference voltage as the second threshold voltage if the first comparison signal is at the first logic level and to output a second reference voltage as the second threshold voltage if the first comparison signal is at the second logic level, the second reference voltage being different from the first reference voltage; a second comparator configured to receive the second threshold voltage and the second terminal voltage and to generate a second comparison signal based at least in part on the second threshold voltage and the second terminal voltage, the second comparator being further configured to generate the second comparison signal at a third logic level if the second threshold voltage is larger than the second terminal voltage and to generate the second comparison signal at a fourth logic level if the second threshold voltage is smaller than the second terminal voltage, the fourth logic level being different from the third logic level;

Claim 18: receiving a first reference voltage as the first threshold voltage if the first terminal voltage is smaller than a second threshold voltage; and receiving a second reference voltage as the first threshold voltage if the first terminal voltage is larger than the second threshold voltage; wherein the first reference voltage is larger than the second reference voltage; wherein the generating a comparison signal based at least in part on the second terminal voltage and the first threshold voltage includes: generating the comparison signal at the first logic level if the first threshold voltage is larger than the second terminal voltage;

Claim 22: outputting a first reference voltage as the second threshold voltage if the first comparison signal is at the first logic level; and outputting a second reference voltage as the second threshold voltage if the first comparison signal is at the second logic level, the second reference voltage being different from the first reference voltage; receiving the second threshold voltage and the second terminal voltage; generating a second comparison signal based at least in part on the second threshold voltage and the second terminal voltage, the generating a second comparison signal based at least in part on the second threshold voltage and the second terminal voltage includes: generating the second comparison signal at a third logic level if the second threshold voltage is larger than the second terminal voltage;

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839